Citation Nr: 1705954	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-11 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a ganglion cyst of the right wrist.

2.  Entitlement to a compensable initial disability rating for ventral hernia repair residuals.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.
9.  Entitlement to service connection for heart attack, to include as secondary to a respiratory disability.

10.  Entitlement to service connection for stroke.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

The Veteran was initially represented by an attorney in this matter.  In July 2016, after the issues of entitlement to service connection for heart attack and stroke were certified to the Board but before the remaining issues on appeal were certified, the attorney notified VA that he wished to withdraw from the Veteran's case, and that he had notified the Veteran of the withdrawal and returned all materials to him.  In an August 2016 statement, the Veteran indicated that the attorney had "quit when being challenged as failure to perform."  The Board notes that a representative may not withdraw his or her representation of a veteran after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. 
§ 20.608(b)(2) (2016).  Here, the attorney withdrew prior to certification of the majority of the issues on appeal.  With respect to the remaining issues, given the circumstances described above, the Board construes the attorney's July 2016 statement as a motion to withdraw and finds that the representative has shown good cause.  Accordingly, the motion to withdraw is granted.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2016, the Veteran requested to appear before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2016).  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claims on appeal, the Board finds remand is necessary so that a videoconference hearing may be scheduled by the AOJ.  See id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




